Citation Nr: 0900867	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-28 314	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
February 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  Jurisdiction over the veteran's claims file 
was later transferred to the Boston, Massachusetts, RO.  

The veteran was afforded a travel Board hearing in September 
2007.  A transcript of the testimony offered at this hearing 
has been associated with the claims file. 

This matter was last before the Board in January 2008 when it 
was remanded for further development.  That development has 
been completed and the matter is now ready for consideration 
by the Board. 


FINDINGS OF FACT

The veteran's bilateral hearing loss is attributable to 
service-connected diabetes mellitus.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is established.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties under the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, need not be addressed at this time.


Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310.  

Impaired hearing will be considered to be a disability for VA 
compensation purposes only if at least one of the thresholds 
for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; the thresholds for at least three 
of the frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The veteran's service treatment records are negative for 
complaints or diagnosis of bilateral hearing loss.  On his 
separation report of medical history, dated in December 1967, 
the veteran denied hearing loss.  His separation examination, 
also dated in December 1967, showed pure tone thresholds, in 
decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5
5
5
LEFT
5
5
5
5
5

On VA audiological testing in February 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
30
45
LEFT
20
20
20
35
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  The 
examiner diagnosed bilateral mild to moderate high frequency 
sensorineural hearing loss.  These audiometrics meet the 
threshold for considering hearing loss as a disability for VA 
purposes.  See 38 C.F.R. § 3.385

The VA examiner noted a history of military noise exposure to 
jet aircraft and gunfire, as well as post-service 
occupational noise exposure for 39 years, although the 
veteran reported wearing hearing protective devices post-
service.  The examiner concluded that it was at least as 
likely as not that the veteran's hearing loss was "related 
in some degree to noise exposure."  

At his September 2007 travel Board hearing the veteran 
described his exposure to noise in service and following 
service.  He denied occupational noise exposure following 
service, although he worked at an airport.  

The Board remanded the claim in January 2008 for 
clarification of the February 2006 VA opinion in terms of any 
distinction between the effects of in service noise exposure 
as opposed to post-service noise exposure

In October 2008, in accordance with the Board's remand, the 
examiner provided a clarifying addendum to the February 2006 
examination report.  The examiner once again reiterated the 
veteran's history of in-service and post-service noise 
exposure and concluded that it was at least as likely as not 
that the veteran's hearing loss is related to occupational 
noise exposure, i.e. post-service noise exposure, the normal 
aging process and history of diabetes.  

Service connection is in effect for diabetes mellitus and the 
recent VA medical opinion related the veteran's current 
hearing loss to that service-connected condition.  The Board 
need not address the relationship between pre and post-
service noise exposure and bilateral hearing loss as the 
claim is granted on an alternative secondary basis.  Thus, 
affording the veteran the benefit of the doubt, service 
connection for bilateral hearing loss is granted as secondary 
to diabetes mellitus.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


